Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of claims: claims 7-10 and 21-35 are pending.
The amendment filed 2/1/2022 which cancels claims 1-6 and 11-20, amends claims 7-8 and 10, and adds claims 21-35 has been entered. New claims 21-35 are drawn to the examined invention. Thus,  claims 7-10 and 21-35 are under examination. 

                                                     Foreign Priority  
Acknowledgment is made of applicant's claim for foreign priority based on application UNITED KINGDOM 1806655.5 filed 4/24/2018; UNITED KINGDOM 1708471.6 filed 5/26/2017 and UNITED KINGDOM 1708476.5 filed 5/26/2017.  In addition, this application is a 371of PCT/EP2018/063832 filed 5/25/2018.
               IDS 
The references cited in the information disclosure statement (IDS) filed 5/2/2022 and the IDS filed 2/1/2021 have been considered by Examiner.    

                        Withdrawal of rejections and objections
 The 112(b) rejection of claim 10 is withdrawn in light of the amendment of claim 10. Yet, the new ground rejection is applicable to the amended claims and new claims (see below).
            The 102(a)(1) rejection of claims 7-9 by Noach as evidenced by NCBI ref is withdrawn in light of the amendment of claims 7-8. Yet, the new ground rejection is applied to the amended claims  and new claims (see below).
The 103 rejection of claim 10 Noach as evidenced by NCBI ref  in view of Tarp and Huang is withdrawn in light of the amendment of claim 7 from which claim 10 depends.  Yet, the new ground rejections are applicable to the amended claims and new claims   (see below).
The objection to the specification is withdrawn in light of the amendment of the specification filed 2/1/2022) thereof. 
The objection to claim 8 is withdrawn in light that the applicant’s argument in this regard is persuasive. Yet. New claim objection is applicable to the amended claims (see below). 
	The objection to drawings is withdrawn in light that the gel bands with corresponding molecular weights for protein ladders shown in the Figures are not corresponding figures which do not reflect  features of the invention specified in the claims, and in light that the applicant’s argument at pages 7-8 of the response in this regard is persuasive. 
            Examiner remark: the sequence listing filed 2/1/2022 meets the sequence compliance

                                      Objection to claims 
  	In claim 10, at line 2, “…or sample with …” should be changed to “…or the sample incubated with …”.Similarly, see also claim 31. 

The amendment (filed 2/1/2022) necessitates  the following new grounds of the rejections. 

                Claim Rejections - 35 USC § 112(b)  
     The following is a quotation of 35 U.S.C. 112(b):    
                 (B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
                Claims 7, 9-10, 21-26 and 32-35 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
    The amended claim 7 recites the limitation “…a sample comprising the protein” at line 2 of the claim.  There is insufficient antecedent basis for “the protein” in the claim. Although claim 7 sets forth “O-glycoprotein”, said “O-glycoprotein” is not equal to the “protein” since it can be derived from “a sample” (see the recitation “…a sample comprising the protein…” (claim 7, line 2).  Claims 9-10, 21-26 which depend from claim 7 are also rejected. 
               
  	Claim 9 lacks antecedent basis for the limitation “…wherein the analysis or detection…” in claim 7 from which claim 9 depends because claim 7 does not recite   
             Claims 23 and 32 are unclear whether or not Am707 refers to an enzyme or/and a sialidase. It is noted that the instant specification only discloses Am0707 that is a sialidase (see p.26, line 24, the specification). The Am707 is not considered to be equals to Am0707.
	Claims 24 and 33 lack antecedent basis of …wherein Am0707…”in claim 23 and 32 from which claims 24 and 33 depend, respectively. It is noted that the claims 23 and 32 only set forth Am707 but not Am0707.
	Claims 25 and 34 recite the limitation “ …tag may be joined to the C-terminus by a linker’; the term “may be joined” in the context of the limitation is held to render the claim indefinite since it was not clear whether or not the tag has to be joined to the C-terminus (of the polypeptide set forth in line 1 of claim 25 or 34) through a linker to satisfy the limitation of the claims. Moreover, the phrase "may be" is held indefinite because the meaning of a term cannot depend on the unrestrained, subjective opinion of the person practicing the invention. In this case, “may be” is construed as a subjective opinion of the person practicing the claimed invention. Claim 35 which depends from claim 34 is also rejected.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 7-10 and 21-35 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

          Written description 
          The factors considered in the Written Description requirement are (1) Actual reduction to practice; (2) Disclosure of drawings or structural chemical formulas; (3) Sufficient relevant identifying characteristics; (4) Method of making the claimed invention; (5) Level of skill and knowledge in the art; and (6) Predictability in the art. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient. MPEP § 2163.
  For claims 7 and 8  and dependent claims therefrom, each of these factors has been considered, with the most relevant factors discussed below to determine whether there is disclosure of a representative number of species that would lead one skilled in the art to conclude that applicant is in possession of the claimed invention.  
Specifically the method of claim 7(a) and method of claim 8(a)  are directed to using the polypeptide of endoprotease activity specific for O-glycosylated proteins; wherein said polypeptide is a fragment of the sequence of SEQ ID NO:1 because “an amino acid sequence of SEQ ID NO:1” (claims 7(a), 8(a)) is given broadest reasonable interpretation (BRI) as being drawn to “a fragment” (a subsequence) of the full-length sequence of SEQ ID NO:1.
 Adequate written description would require fewer species to be disclosed than in an art where little is known when skill and knowledge in the art is high. Also, adequate written description would require more species when there is a highly variable genus.
The scope of claims is compared with the scope of the disclosure of instant specification is the following.
Claim 7 is drawn to a method of hydrolyzing an O-glycoprotein comprising contacting a sample comprising the O-glycoprotein with an “endoprotease” (or termed “endopeptidase”).  Claim 8 is drawn to a method of assessing the glycosylation status of a protein comprising contacting a sample comprising said protein with an “endoprotease”.
The recited “an amino acid sequence of SEQ ID NO:1” in amended claims 7(a) and 8(a) (which both are independent claims) is given broadest reasonable interpretation (BRI) as being drawn to a fragment of the full-length sequence of SEQ ID NO:1. 
The claimed invention aims to modify the polypeptide from Akkermansia muciniphila (referred to as “LS”)  so that the modified polypeptide can act as an endoprotease specifically cleaving/hydrolysing the chemical bonds between the O-glycosylated Ser/Thr and its N-terminal amino acid (see  p.2, lines 1-5; and p.43, lines 25-30, the specification). 
The following is the discussion of the factors considered in the Written Description requirement are (1) Actual reduction to practice; (2) Disclosure of drawings or structural chemical formulas; (3) Sufficient relevant identifying characteristics; (4) Level of skill and knowledge in the art; and (5) Predictability in the art. 
        (1) Actual reduction to practice; (2) Disclosure of drawings or structural chemical formulas; (3) Sufficient relevant identifying characteristics.
Claim 7 is directed to a method of hydrolyzing an O-glycoprotein using a fragment which is equivalent to “an amino acid sequence of SEQID NO:1” wherein the full-length sequence of SEQ ID NO:1 has endoprotease enzymatic activity specific for O-glycoproteins.
Claim 8 is also directed to a method of assessing the glycosylation status of a protein in sample to be analyzed by using a fragment which is equivalent to “an amino acid sequence of SEQID NO:1” wherein the full-length sequence of SEQ ID NO:1 has enzymatic activity of the endopeptidase specific for O-glycoproteins.
The “fragment” (genus) encompasses undetermined/unlimited number of  subsequences or truncated forms of the full-length sequence of SEQ ID NO:1 (total 361 amino acids).  
MPEP states that “[A] “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus; and state that [A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.” (see MPEP 2163 II A.3 (a) (ii)). In this case, there is substantial variation within the genus “fragment”. However, the specification has not described a sufficient variety of species to reflect the variation within the genus of “fragment” having the endopeptidase activity for its use in the claimed method per the MPEP statement. 
The “fragment” (which reads on the phrase  “an amino acid sequence of SEQ ID NO:1” in item (a)  of claims 7 and 8 is highly diverse because it encompasses unlimited structurally and functionally distinct species, i.e., there is substantial variation within the genus. The specification fails to describe art recognized correlation between the structure of the fragment and function of selective cleavage of O-glycosylated proteins/peptides. Also, the specification fails to provide guidance regarding what  fragments of amino acid sequence of SEQ ID NO:1  still retain the functionality that is the “O-glycoprotein specific endopeptidase activity”.
The specification has not adequately described making of fragments  subject to the structural modification: deletion, substitution and/or insertion wherein the resultant fragments  still retain endoprotease activity specific for O-glycoprotein, i.e., specifically cleaving/hydrolysing amino acid bonds N terminal to and in proximity of an O-linked glycan (page 2,lines 3-5, instant specification).
The specification has not described a sufficient variety of species to reflect the variation within the genus. 
           (4) Level of skill and knowledge in the art/(5) Predictability in the art: 
The claimed genus encompasses fragment/mutant having diverse structure and function.
The art teaches that there is evidence that some peptidases are selective for heavily O-glycosylated proteins; however, the molecular basis of how these enzymes recognize substrates is entirely unknown (page E679, right col., lines 6-8, Noach (2017) PNAS, E679-E688). This suggests that, without sufficient guidance/information as to recognition/binding of substrates of the O-glycoprotein-specific endoprotease, outcome of design and characterization of the fragment candidate polypeptides of said endoprotease is not predictable.  It is noted that the fragment of SEQ ID NO:1 recited in claims 7-8 does not require domain motif HEIGH or HELGH. Thus, the level of unpredictability in the art is high than one skilled in the art would expect with regard to structure-function correlation of the mutant endoprotease enzyme in its ability to selectively endo-cleave  the O-glycoprotein/O-glycopeptide/O-glycan. Thus, one skilled in the art will not recognize that applicant has possession of the fragments that can be used in the claimed method.-
It is therefore deemed that the specification fails to provide adequate written description for the genus of “fragments” (i.e., an amino acid sequence of SEQ ID NO:1) of the independent claims 7 and 8, and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire  genus of the claimed invention. Therefore, the claims lack written description under USC 112(a).
Applicant can overcome this rejection by amending the claims 7(a) and 8(a) to recite “the amino acid sequence of SEQ ID NO:1 or”

	Applicant’s response to the above 112(a) rejection
	At page 9, the response filed 2/1/2022 asserts that the amendment of claims 7 and 8 would obviate the rejection, wherein the amendment specifies that the polypeptide has endoprotease activity specific for O-glycosylated proteins and comprises an amino acid sequence of SEQ ID NO:1; or an amino acid sequence which is at least 95% identical to SEQ ID NO: 1 and comprises a motif comprising the sequence HEIGH or HELGH. Thus, the response request withdrawal of the rejection. 
	The applicant’s arguments are found not persuasive because the limitation “an amino acid sequence of SEQ ID NO:1” is given BRI as being drawn to “a fragment” of the full-length sequence of SEQ ID NO:1.  The genus of  “fragments”  encompasses numerous uncharacterized subsequences resulted from truncation and/or deletions of full-length sequence. 
MPEP states that “[A] “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus; and state that [A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.” (see MPEP 2163 II A.3 (a) (ii)). In this case, there is substantial variation within the genus “fragment”. The specification however has not described a sufficient variety of species to reflect the substantial variation within the genus “fragment” of the endopeptidase so as to allow for its use in the claimed method per MPEP statement. The “fragment” is highly diverse because it encompasses unlimited structurally and functionally distinct species. The specification does not provide guidance regarding after what extent of deletion of the amino acid sequences the resultant fragments still retain the functionality of the O-glycoprotein specific endopeptidase activity”. Therefore, the specification fails to provide adequate written description for the claimed genus of the claim 7, and one skilled in the relevant art will conclude that applicant does not have  possession of the entire scope of the claimed invention of the claims. Therefore, the 112(a) is proper and maintained.

Scope of enablement
            Claims 7-10 and 21-35 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a method of hydrolysing an O-glycoprotein (claim 7) or a method of assessing the glycosylation status of a target protein (claim 8) using the amino acid sequence which has at least 95% sequence identity to  the full-length amino acid sequence of SEQ ID NO:1 and comprising a motif HEIGH or HELGH, does not reasonably provide enablement for using “an amino acid sequence of SEQ ID NO:1” which is construed as “a fragment” for the claimed method of claim 7 (specifically 7(a)) or the claimed method of claim 8(specifically 8(a)). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
			Factors to be considered in determining whether undue experimentation is required, are summarized in Ex parte Form, 230 USPQ 546(BPAI 1986).  They include the nature of the invention, the state of the art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.
         (1) The nature of the invention; (2) the breadth of the claims
            The method of claim 7 and method of claim 8  are directed to using the polypeptide of endoprotease activity specific for O-glycosylated proteins; wherein said polypeptide is any fragment of the sequence of SEQ ID NO:1 because “an amino acid sequence of SEQ ID NO:1” (claims 7, 8) is given broadest reasonable interpretation (BRI) as being drawn to “a fragment” (a subsequence) of the full-length sequence of SEQ ID NO:1.
		      The specification fails to provide enabling disclosure for the above-mentioned “fragment” that is a partial structure of the full-length amino acid sequence of SEQ  ID NO:1; said “fragment” encompasses dipeptide, tripeptide of SEQ  ID NO:1 which scatter throughout entire SEQ ID NO:1 sequence. It is noted that the item (a) of claims 7 and 8 recited the “an amino acid sequence of SEQ ID NO:1” (i.e., “a fragment” of SEQ ID NO:1) without setting forth the activity of said “fragment”.
             At page 21, lines 21-30, the specification teaches that the fragment is a truncated form of SEQ ID NO: 1 which retains O-glycoprotein specific-endoprotease activity. Such fragments are shorter than SEQ ID NO: 1 and are typically at least 100, 150 or 200 amino acids in length. The fragments typically comprise a metalloprotease domain at positions corresponding to positions 178 to 187 of SEQ ID NO: 1, including a glutamic acid residue (E) at a position which corresponds to position 182 of SEQ ID NO: 1 and a histidine residue (H) at a position which corresponds to position 181 of SEQ ID NO: 1, and an O-glycan specific binding domain located C-terminal to the metalloprotease domain. However, the specification does not provide enabling disclosure for the “fragment” which includes even  dipeptides or/and tripeptides or/and oligopeptide  (correction made by MRAO) lacking the motif such as HEIGH and HELGH (Correction made by MRAO). Thus, the fragments described at pages 21, lines 21-30 in the specification cannot represent the full-scope of the claims.
	 (3)  The state of the prior art/ (4)The relative skill of those in the art/ (5)The predictability or unpredictability of the art:
 			In the absence of the guidance or enabling teaching, outcome of screening for and characterizing the fragments of the above-mentioned dipeptides, tripeptides and oligopeptides that do not contain the motif but still retain the protease activity of full-length SEQ ID NO:1  specific for O-glycosylated protein is not predictable and thus requires undue experimentation.  
(6)  The amount of direction or guidance presented /(7)The presence or absence of working examples /(8) The quantity of experimentation necessary:
               Neither the applicant' s specification nor O-glycosylated protein art teaches or provides the guidance for the fragments that  encompass di-peptide,tripeptide or any such subsequence of SEQ ID NO:1 having the activity of endoprotease specific for O-glycosylated proteins without undue experimentation.   
 Considering the state of the art as discussed by factors (1) - (8) above, and the high unpredictability and the lack of guidance provided in the specification, it would require undue experimentation for one of ordinary skill in the art to produce the fragment retaining the activity of endoprotease specific for O-glycosylated proteins.
Reasonable correlation must exist between the scope of the claims and scope of the enablement set forth in the specification. In view of the quantity of experimentation necessary, the limited working examples, the nature of the invention, the state of the prior art, the unpredictability of the art and the breadth of the claims, it would take undue trials and errors to practice the claimed invention. Thus, it is the Office' s position that one skilled in the art could not practice the invention commensurate in the scope of the claims without undue experimentation.

	Applicant may overcome the above 112(a) rejection (written description and scope enablement) by amending  claims 7 and 8  to recite “(a) the amino acid sequence of SEQ ID NO:1 or”.


            Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 7-9, 22 and 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noach et al (Proc. Natl. Acad.. Sci. USA, (Jan. 2017), 17, E679-E688, from IDS) as evidenced by NCBI (Ref “U” in PTO-892 of office action mailed 9/3/2021). 

             Claim interpretation:
The limitation “an amino acid sequence of SEQ ID NO:1” (claims 7, 8) is given broadest reasonable interpretation (BRI) as being drawn to “a fragment” (a subsequence) of the full-length sequence of SEQ ID NO:1. The “fragment” encompasses oligopeptides or any subsequence of SEQ ID NO:1 such as the sequence “HELGH” which corresponds to amino acid residues 181-185 of SEQ ID NO:1 (see p.21, lines 32-33, instant specification), wherein said  the polypeptide comprising the “fragment” has endoprotease (endopeptidase) activity specific for O-glycosylated protein.  The prior art (“Noach”) has such endopeptidase activity specific for O-glycoprotein (see below).   Thus, the following rejection is applicable. 
Examiner remark: the full-length sequence of SEQ ID NO:1 (which is the amino acid sequence of an O-glycopeptide specific endopeptidase) is found to be free from prior art. However, the following rejection is still applied, because the amended claims 7 and 8 recite the “fragment” of the SEQ ID NO:1 sequence (see  the following rejection).

Noach teaches a process of hydrolysis of the substrate that is O-glycosylated bovine submaxillary mucin (BSM) in the presence of BT4244 enzyme (see p.E680, section “In vitro peptidase activity”, lines 1-9, Noach) wherein said “BT4244 enzyme” is equivalent to “a polypeptide” (claim 7), and wherein the mucin is a glycoprotein. The hydrolysis necessarily involves contacting the substrate with the enzyme as applied to instant step “…contacting a sample comprising the protein with a polypeptide having endoprotease activity…” (claim 7). 
Noach teaches an endopeptidase BT4244 (or ET244_m) from Bacteroides thetaiotaomicron which has selectivity for O-glycosylated protein (claim 7) called “F15-TnAg” (page E679, right col., 2nd para, lines 7-9; and p.E681, left col., 2nd para, lines 7-10; and Figures 1B and 1D,  Noach).  The BT4244 enzyme comprises a protease motif containing amino acid sequence “HEIGH” (see NCBI reference) as applied to the fragment consisting of the amino acid residues 181-185 of instant SEQ ID NO:1 (claim 7). Said protease motif containing “HEIGH” of BT4244 enzyme is shown in Figure 3A of Noach. Said Figure 3A shows that the “catalytic domain comprises the amino acids  “H574, E575, H578”  and I576 and G577 as evidenced by reference NCBI. (see the sequence shown below).



    PNG
    media_image1.png
    261
    571
    media_image1.png
    Greyscale



Since the peptidase cleaves O-glycopeptide within the sequence of the O-glycopeptide (Figure 1; and p.E680, right col., lines 5-16, and page E681, left col., 4th para, lines 7-9 and 11-13, Noach), the “peptidase” (Noach) is an endopeptidase (claims 7, 8).
Also, Noach teaches assessing/analyzing the hydrolyzed product by SDS-PAGE visualized by per-iodic acid-Schiff stain assay which reads on the limitation “…detecting and/or analyzing the product produced” in claim 8 (see Figures 1A, 1C-1D, Figure 2C,Noach) and the limitation “…detecting or analyzing the hydrolysis products” (claim 22). The cleavage product of F15-TnAg (substrate) by the endopeptidase “ET244_m” (claim 28) is shown in Figure 2C (see E681, left col., last para, lines 9-15, Noach). The O-glycan type of F15-TnAg is identified (claim 29) by SDS-PAGE (claim 30) (see Figures 2C and 1C; and E681, left col., 2nd  para, lines 1-12, and Figure 1 legend, Noach).  
Next, Noach teaches using mass spectrometry (MS) (which is applied to the limitation 
“analysis or detection is carried out by mass spectrometry” (elected species, claim 9), e.g., liquid chromatography (LC)-MS to analyze the hydrolyzed product that is O-glycosylated peptide cleaved by BT2422 endopeptidase (see page E681, left col., last para, lines 8-13; and Fig. 2C, Noach). Thus, Noach anticipates claims 7-9, 22 and 28-30. 

Examiner remark:  applicant  can overcome this rejection by amending claims 7 and 8 to recite: “the amino acid sequence of SEQ ID NO:1”.

35 USC §103(a) Rejection		
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
          (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
             1. Determining the scope and contents of the prior art.
 2. Ascertaining the differences between the prior art and the claims at issue.
 3. Resolving the level of ordinary skill in the pertinent art.
       4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

     This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

[1] Claims 10, 23 and 31-32 are rejected under 35 U.S.C. 103 as being obvious over Noach et al (Proc. Natl. Acad.. Sci. USA, (Jan. 2017), 17, E679-E688) as evidenced by NCBI and applied to claim 7 from which claim 10 depends, and claim 8 from which claim 31 depends, and further in view of Tarp et al Glycol. (2007) 17(2), 197-209) and Huang et al. (Carbonhy. Res, (2015) 415, 60-65). 
	The following is the teaching of claims 7 and 8 by Noach.
 Noach teaches a process of hydrolysis of the substrate that is O-glycosylated bovine submaxillary mucin (BSM) in the presence of BT4244 enzyme (see p.E680, section “In vitro peptidase activity”, lines 1-9, Noach) wherein said “BT4244 enzyme” is equivalent to “an amino acid sequence of SEQ ID NO:1 (item(a), claim 7)  having endoprotease activity” (claim 7) which also  comprises “HEIGH” (evidenced by  NCBI reference cited in PTO-892 mailed 9/3/3031; also see the amino acid sequence of NCBI reference shown in the 102 rejection.) as applied to the fragment consisting of the amino acid residues 181-185 of instant SEQ ID NO:1 (claim 7) 
and wherein the mucin is a glycoprotein. The hydrolysis necessarily involves contacting the substrate with the enzyme as applied to instant step “…contacting a sample comprising the protein with a polypeptide having endoprotease activity…” (claim 7). 
Noach teaches an endopeptidase BT4244 (or ET244_m) from Bacteroides thetaiotaomicron which has selectivity for O-glycosylated protein (claim 7) called “F15-TnAg” (page E679, right col., 2nd para, lines 7-9; and p.E681, left col., 2nd para, lines 7-10; and Figures 1B and 1D,  Noach).  The BT4244 enzyme comprises a protease motif containing amino acid sequence “HEIGH” (see NCBI reference)—.. Said Figure 3A shows that the “catalytic domain comprises the amino acids  “H574, E575, H578”  and I576 and G577 as evidenced by reference NCBI. Since the peptidase cleaves O-glycopeptide within the sequence of the O-glycopeptide (Figure 1; and p.E680, right col., lines 5-16, and page E681, left col., 4th para, lines 7-9 and 11-13, Noach), the “peptidase” (Noach) is an endopeptidase (claim 7). 
Also, Noach teaches assessing/analyzing the hydrolyzed product by SDS-PAGE visualized by per-iodic acid-Schiff stain assay which reads on the limitation “…detecting and/or analyzing the product produced” in claim 8 (see Figures 1A, 1C-1D, Figure 2C,Noach).
Thus, the above teachings of Noach are applied to instant claims 7 and 8.
Yet, Noach does not expressly teach the hydrolysis of O-glycoprotein by the BT4244 endopeptidase by adding a “sialidase” that catalyzes removal of sialic acid prior to or at the same time as contacting the substrate glycoprotein with the endoprotease (claims 10, 31).
Noach teaches that endoprotease “ET4244_m” that is specific for O-glycosylated peptide  is relatively inactive on sialic acid-containing O-glycosylated peptide (F15-S2,6TAg) because “ET4244_m” remains unchanged as compared to other two endoproteases “ZmpB_m” and “IMPa” both which are able to convert “F15-S2,6TAg” peptide (substrate) to a new product (i.e, hydrolyze said peptide substrate) (see E680, left col., 3rd para, lines 9-12 and Figure 2C, Noach). This suggests that the inactivity of ET4244_m enzyme is due to the presence of sialic acid in O-glycosylated peptide substrate. 
Tarp reference (Tarp)  teaches that pretreatment of O-glycoprotein (called T-MUC1) with “neuraminidase”  (that is a “sialidase” as evidenced by p.5, line 13, instant specification) to expose the O-glycoprotein thereby significantly enhancing reactivity of antibody Mab (see p.200, right col., lines 3-5, and Figure 4C, Tarp) wherein the lowest reactivity correlates with increasing degree  of sialation (p.201, left col, lines 10-13, Tarp), suggesting that desialation by sialidase would enhance the reactivity of Mab.  Said phrase “expose the O-glycoprotein” would have readily remind and direct one skilled  in the art to the Noach’s teaching that the glycan patterns are critical for the recognition of substrate “O-glycoprotein” or “O-glycopeptide” which can comprise sialic acid residues. This suggests that based on the “pre-treatment” with the sialidase (neuraminidase) significantly enhances reactivity of Mab antibody, wherein the lowest reactivity correlates with increasing degree  of sialation (p.201, left col, lines 10-13, Tarp), suggesting that desialation   by sialidase would enhance the reactivity of Mab.
Even though Tarp teaches antibody binding to O-glycopeptide substrate, the teaching of Tarp is directed to solving the similar problem (Noach) regarding sialic acid moiety of O-glycopeptide interfering with interaction of polypeptide (endopeptidase of Noach  or antibody of TarP) with substrate “O-glycopeptide” containing the sialic acid (see the following further discussion in this regard).  MPEP 2145(III) states that "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference. Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.". In this case, in view of the above discussed teachings of Tarp and Noach (see above the added Noach’s teaching as to hydrolyzed desailylated O-glycopeptide substrate),-  one skilled in the art would have combined these two references to arrive at the claimed method of claims 10 and 31.  
Although Noach has shown that the BT4244 endopeptidase has activity on the O-glycopeptide (containing no sialic acids) ,e.g.,“F15-TAg” (containing no sialic acid such as Neu5Ac presented as “magenta diamond”  in Figures 1-2, Noach), compared to the “F15-S2,6TAg” which is sialic acid-containing O-glycosylated peptide (see above discussion) on which the BT4244 endoprotease does not have activity (see above corresponding discussion). This suggests an inhibitory/interfering effect of sialic acid residue on the endopeptidase activity of ET4244, and thus, it is apparent that the presence of sialic acid near to O-glycosylation site or at the O-glycosylation site would interfere with enzymatic activity of BT4244  on the O-glycopeptide substrate which contains sialic acid shown on Fig.2B of Noach.  Also, as discussed above, at E680, left col., 3rd para, lines 9-12 and Figure 2C, Noach has taught “ET4244_m” remains unchanged (i.e., no activity) as compared to other two endoproteases “ZmpB_m” and “IMPa” both of which has activity of converting “F15-S2,6TAg” peptide comprising “sialic acid” (substrate) to a new product (i.e., hydrolyze said peptide substrate) (see E680, left col., 3rd para, lines 9-12 and Figure 2C, Noach) which suggests that said “no acitivity” is caused by the presence of sialic acid in the O-glycosylated peptide substrate. Therefore, it would have been prima facie obvious to one  skilled in the art before the effective filing date of the claimed invention to use  “sialidase” (claims 10, 31) to pre-treat the substrate O-glycopeptide containing sialic acid(s) in order to overcome interfering/inhibitory effect imposed by sialic acids (within the O-glycopeptide) on BT4244 endopeptidase thereby allowing BT4244 to exert its normal activity to hydrolyze the O-glycopeptide with reasonable expectation of success. 

	Regarding the limitation “sialidase is Am1757” (new claims 23, 32), Huang et al. teach that the enzyme “Am1757” is an isoform of sialidase, which can be easily purified in a facile one-step procedure using Ni-NTA agarose affinity chromatography (see p.61, left col., last para, lines 1-4, Huang) , and that the “Am1757” sialidase has optimal pH 7.5 for its enzyme activity (p.61, right col., last para, lines 2-4, Huang). 
Upon reading Noach and Huang, one skilled in the art would have known that the “pH 7.5” which is the optimal pH for activity of AM1757 (taught by Huang) would have been suitable for the O-glycopeptide-specific endoprotease (Noach). This is because in both the “O-glycoprotein substrate (mucin) assay” and  that “activity assay on O-glycopeptides assay” (taught by Noach) are carried out under the condition of pH 7.5 at 37 [Symbol font/0xB0]C (see page E687, left col., 2nd para, lines 1-5; and 3rd para, line4-5, Noach). Huang teaches four sialidases AM1757, AM0705, AM0707 and AM2085, wherein the pH optima for each of the four sialidases are: pH7.5, pH8.0, pH 4.0 and 9.0 and 7.0, respectively  (see p.61, right col., last para, lines 1-7, Huang).  It would have been prima facie obvious for one skilled in the art before the effective filing date of the claimed invention to choose  AM1757 which optimal pH 7.5 is most close to the assay conditions of “pH 7.5” disclosed by Noach and to use AM1757 sialidase in the Noach’s process of hydrolysis (claim 7 from which claim 23 depends) of the substrate “O-glycosylated protein” and also in the process of assessing O-glycosylation (claim 8 from which claim 32 depends) through the hydrolysis thereof, in order to achieve the desired endopeptidase cleavage of the O-glycopeptide with reasonable expectation of success.  
Therefore the combination of references’ teachings renders the claims prima facie obvious. 

[2] Claims 21 and 27 are rejected under 35 U.S.C. 103 as being obvious over Noach et al (Proc. Natl. Acad.. Sci. USA, (Jan. 2017), 17, E679-E688) as evidenced by NCBI and applied to claims 7 and 8 from which claims 21 and 27 depend, respectively, and further in view of Nakjang et al. (PLos One (2012) 7, e30287, 1-18, cited in PTO-892 in the Office action mailed 9/3/2021).
The teaching of claims 7 and 8 by Noach evidenced by NCBI ref has been set forth above.
Noach does not expressly teach the amino acid sequence of  endopeptidase that contains the motif comprising the sequence HELGH (claims 21, 27)..
However, Noach has taught that O-glycopeptidases have the conserved motif “HEXXHE” (see p.E679, right col;., 2nd para, lines 1-14; and p.E685, right col., lines 9-10, Noach).  Next, Noach teaches that the BT4244 peptidase is from Bacteroides thetaiotaomicron by citing “article 11” (see p.E679, right col., 2nd para, line 7), i.e., Nakjang et al. (2012) set forth in p.E688 of Noach. 
Particularly, Noach discusses that the article “Nakjang” discloses O-glycoprotein-specific family of peptidases (p.686, left col., last para, lines 8-10, Noach).  Having been guided by Noach, one skilled in the art would have looked into “Nakjang” reference  which has shown the sequence alignment of the family of peptidases that encompasses the BT4244 peptidase (Noach) from Bacteroides thetaiotaomicron (that has HEIGH” motif) and the peptidase from Akkermansia muciniphila (YP_001878116) (that has HELGH” motif ); wherein all the sequences reading on the generic sequence  “HEXXHX” are boxed (see Figure 1, Nakjang). 
The peptidase from A. muciniphila has “HELGH”  (claims 21, 27) (see “Akkmuc/277-579” sequence shown in Figure 1 of Nakjang.
It is noted that the motif “HEXXH” is conserved among the peptidase family and is critical for its activity since mutation at residue “E” in the motif sequence dramatically reduces the mucinase (i.e., peptidase) activity (see p.8, left col., line 10-14, and Fig.5,  Nakjang.  
Noticeably,  that “L” at position 3 of the “motif HEXXH”than “I” at position 3 (see the sequence alignment shown in Figure 1 of Nakjang. Thus, it would have been prima facie obvious for one skilled in the art before effective filing date of the claimed invention to swap “HEIGH” (Noach) for “HELGH”  (Nakjang)  (as applied to claims 21, 27) to obtain the desired O-glycoprotein-specific endopeptidase useful for generating designed glycosylated products with reasonable expectation of success. 
	Therefore, the combination of the references’ teachings renders the claims prima facie obvious. 
           [2] Claims 25 and 34 are rejected under 35 U.S.C. 103 as being obvious over Noach et al (Proc. Natl. Acad.. Sci. USA, (Jan. 2017), 17, E679-E688) as evidenced by NCBI and applied to claims 7 and 8 from which claims 21 and 27 depend, respectively, and further in view of  US20140308730 (‘730).
The teaching of claims 7 and 8 by Noach evidenced by NCBI ref has been set forth in the above 103 rejection.  
Noach does not expressly teach fusion of a His tag at C-terminus of the sequence of the endopeptidase (claims 25, 34).
 However, Noach has taught that His-tagged endopeptidase such as “ET244_m” for protein purification (see p.E686, section “Materials and methods”, right col. of p.E686, last para, lines 11-15, Noach), and has also taught N-terminal His6 tagged fusion protein thereof (see p.E686, section “Materials and methods”, 4th para, line 5, Noach). 
  The reference of ‘730  teaches that, for the enzyme or biologically active fragment, the His-tag can be either fused to the C-terminus  (claims 25, 34) or the N-terminus of the enzyme or biologically active fragment (see [0189], ‘730).  It thus would have been prima facie obvious for one skilled in the art before effective filing date of the claimed invention to fuse the His-tag to C-terminus of the endopeptidase such as “ET244_m” (Noach) to facilitate its purification with reasonable expectation of success.  It is noted that the making His-tag C-terminal or N-terminal fusion construct is a routine practice for recombinantly producing enzymes and proteins.  
Therefore, the combination of the references’ teachings renders the claims prima facie obvious.

Examiner remark: the polypeptide of AM1757 (sialidase) consisting of SEQ ID NO:11 (new claims 24, 33); the polypeptide of AM0707 (sialidase) consisting of SEQ ID NO:14 (new claims 24, 33); and polypeptide having O-glycoprotein-specific endoprotease activity comprising the amino acid sequence of SEQ ID NO:2 (claims 26, 35) are free from prior art.

Conclusion
             No claims are allowed.
 		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL W LIU, Ph.D. whose telephone number is (571)272-0949. The examiner can normally be reached on M-F 8:30 am-5:30 pm.
 Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.

/Samuel W. Liu/
Examiner, Art Unit 1656


/MANJUNATH N RAO/         Supervisory Patent Examiner, Art Unit 1656